— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven, dated April 9, 1987, which denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), entered September 11, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In order to justify the grant of an area variance, the applicant bears the burden of establishing that strict compliance with the zoning law would cause "practical difficulties” (Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702). Our review of the record reveals that the petitioner in this case did not meet its burden. Accordingly, *703we agree with the Supreme Court that the petitioner was not entitled to the requested variances under the circumstances of this case. Thompson, J. P., Kunzeman, Spatt and Balletta, JJ., concur.